Title: [From Thomas Jefferson to Joseph Reed, 17 July 1780]
From: Jefferson, Thomas
To: Reed, Joseph


[Richmond, 17 July 1780. From the Minutes of the Supreme Executive Council of Pennsylvania, Penna. Colonial Records, xii, 444 (7 Aug. 1780): “A letter from his Excellency Governor Jefferson, of Virginia, dated the 17th of July, enclosing a resolution of the Legislature, confirming the line agreed on by the Commissioners in August, 1779, between the two States, on certain conditions, was read; and Ordered, To be laid before the Assembly at their next meeting.” Neither letter nor enclosure has been found. The Virginia Assembly’s resolutions ratifying the agreement of Aug. 1779, but with provisos relative to settlers’ title claims, are printed under date of 23 June 1780 in JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by session and date of publication), May 1780, 1827 edn., p. 60–1. See also TJ to Huntington, 9 Feb. 1780, and references there.]
